                  Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 1 of 40


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination                                                                FILED IN CLERK'S OFFICE
                                                                                                                                       O.S.U.C. Atlanta

                                      UNITED STATES DIS'fRICT COURT                                                                 JUN O2 2021
                                                                          for the
                                                    )ki:fN;JQt District of           a@~                                      JA:MH~· HATT~~• Clerk
                                                                                                                              By~ul)'llerk

                                                                I
                                                                    /b£N/A-: Division
                                                                                    Case No.          1: 21-CV- 2 260
     trViuL M::t~ k/d:,;,(/2
                                                                            )
                                                                            )                      (to be filled in by the Clerk's Office)
                                                                            )
                               Pl intiff(s)
                                                                            )
(Write the fi1ll name of each plaintiff who is.filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,            )       Jury Trial: (check one)     ~           0No
please write "see attached" in the space and attach an additional
page with the fi1ll list of names.)                                         ~   _:C..~TJI. p-P&~~ ~f-:(fiZ>'F Fifi</;
                                -v-
                                                                            ) J[,1d1£;£. /)F~AMlflt3-C,A~
lfp;;;;~~ ~~J.L /JA£;1/t.i/                                                 ~     ~~A~~~ Aa-orl~o;
~IJ /Vl~.S:LdPG"/i,'~G,elfl,,                    G;t>@,£1./.6
                                                                            ; :Ji[_,,+,£ ttB,, CtVE/la~~/
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                            ) :JE f/-~Atf/ .AJ4,~/Pt:!B~
names of all the defendants cannot.fit in the space above, please
                                                                            )        A:;~~Pbz.~~-,;~~_;
                                                                                      AJf!;)
write "see attached" in the space and attach an additional page
with the full list of names.)
                                                                            ) X:.,;gu,:j,c. 1:u1:z--?fd.J}JPe-1i?1G-1e
                                                                                    ~µl,ltf,C- ~-¥~·/t!h/Jf?t,1(1)                                           /"181.
                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    ~:~~~!~ the information below for each plaintiff named in the complaint. Attach additional pages if
                                                                                     1

                               Name
                               Street Address
                                                                                                                     ~-
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.
                                                                                     !
                                                                                                                                               Page I of 6
                  Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 2 of 40


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Defendant No. 1
                               Name
                                                                  Al$oA),t.L~rr,e,A)I b£Af:a,.At?:
                               Job or Title (if known)
                                                                 '&4~o6D~ CM1111:tf!fi1tJl/!e"IL-
                               Street Address                    545 ~tZ-k 14t11J:j J'\JFJ.,. Caef. ~c.rc
                               City and County
                               State and Zip Code
                                                                  ll/£fl 1   Yo,e../<
                               Telephone Number
                               E-mail Address       (if known)



                    Defendant No. 2
                               Name
                               Job or Title (if lcnown)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address       (!(known)



                    Defendant No. 3
                               Name
                               Job or Title    (if known)

                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address       (!flcnown)



                    Defendant No. 4
                               Name
                               Job or Title    (if lcnown)

                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address       (if known)




                                                                                                     Page2 of 6
                                                                       ----------




                  Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 3 of 40


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                               Name
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):


                 if              Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)
                                                                                !
                 □               Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634,

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                                 Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                                 Opportunity Commission.)




                                 Relevant state
                                                      el/t,, u t/4¥YfliJ.i/11-
                                 Other federal law (specify the federal law):

                                   , ea.5. (,,fa          (spec(fY, !/known):   I
                                                                                                    /,/.(l&~!pt~
                                                                           ~

                 □




                                                                                                                           Page 3 of 6
                  Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 4 of 40


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):


                                          Failure to hire me.
                                          Termination ofmy employment.
                                          Failure to promote me.
                                          Failure to accommodate·my disability.
                                          Unequal terms and conditions of my employment.
                                          Retaliation.                           '·

                                          Other acts (specify):
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the.
                                         federal employment discrimination statutes.)

        B.           It is my best recollection that the alleged discriminatory acts occurred on date(s)



        C.           I beli~at defendant(s) (check one):
                           ~              is/are still committing these acts against me.
                           D              is/are not still committing these acts against me.


        D.           Defen~~s) discriminated against me based on my (check all that apply and explain):
                            Gd"           race

                            □             color

                            □             gender/sex

                            □             religion

                            □             national origin
                                          age (year of birth)     ____          (only when asserting a claim of age discrimination.)
                            ~.            disability or perceived disability (specify disability)



        E.           The facts of my case are as follows. Attach additional pages if needed.
                                                                    t5£f, /l-1r,fc,,f,1"14'nb

                                                                                                                              Page 4 of 6
       Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 5 of 40




                                        COMPLAINT ATTACHMENTS




      (!p;,tfP'.-j/bJl,(t>2/PfptJP>~ Formal Complaint about Incidents that should have never
Happened. Therefore, my Civil Rights and Constitution Rights were violated and denied. I was granted

An open invitation to the Super Bowl at the Hard Rock Stadium by the National Football League as a

Member of the security staff. I promised to pay for all my travel and housing while there to work.

My attachments will state the discriminatory acts as following:



                                                 I.

    . LfiiJ~          UNDER         LAWS PROTECTION OF 42 U.S.C."CIVIL RIGHTS" CODE: TITLE 42;
CHAPTER 21; SUBCHAP. :(1)

II 1981 IS THE LAW SIGNED TO PROVENT OTHER            DISCRIMINATORY ACTS PROTECTION.

See: Attachment: Contract Statement of Equal Rights.     (1/j_, Jl,,j.(;, t/Jllf, Jtl;   ..Jtlf~th1!fJ}JtiJ.
                                                       ):J:;;:,;~~.:~~f(li{p4/IJ/~
                                               II.

          #~ff             rights were violated Under American With Disability Act "(ADA)" of Title I

And V (ADA) 1990 Section 504 of the rehabilitation Act of1973 ... After the 1987 Riots I were placed

::J'Jr'-' #tJ!kJ/1 :tfl1 /'r1 I A~3tn-'J7ad;fe'v,n;r-µt1!fl,Jf ~~t,~6/:$)
                                                                 \oi:t"lft</.                                  J
        Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 6 of 40




On medical leave due to my extremely high risk of Post-Traumatic Stress Disorder (PTSD) after being
held,

                                                   2.

A hostage for 11 days in the riots. For ten years I was in treatment for my injuries. (see: Attachments).
    ('&lJE.::L f;>--,:f#6'" A111e-,?a~,;6                 w.dll 'lh.sr1&./.£&es /4::r.tJ -p- /990)
   ~e:;tl/trklJ-;ll't>1 1~~/ /Y'l.idltJ '~F,tt/AAl~nrat .~,,. ,. _ ~
   .:JG&/ ~A'o/ :tt~P :::C/11~'7l61dH'"(H,/-~/-/.) )~/:,r,4,l/e3,1~..
                                                   Ill.

   ~,r/1:tF            Civil Rights under EEOC and Privacy Act Rights of 1974 were intention violated ...

Di.iring the process I turned in my paperwork on November 7th,2019 to staff. I had already

Worked two Super Bowls and as a law Enforcement my background had very been flagged by any local,

State or federal agencies for any criminal history. After, the February 24,2020 I went to civil clerk and

Criminal clerks to check for any unknown information. Thereto, I raised out to the F.B.I. about any

Unknown information. "'WHY AFTER TWO SUPER BOWLS MY NAME WERE NOT FOUND?""                                  i'\
                                                   (~~--,:~v::r,t_t;f:z.GIW} ~-P-JC,Yi>
                                      .   efPEl    "(~Al-~-=--LF )I/GJ.t/6,eooJi/l.,t;t~
                                                IV.

. ,f/7~~ a FERERAL LAW ENFORCEMENT I have (2) counts of" MALICIOUS PROSECUTION"
And the LAW that allows a SUIT is aimed at to preventing and addressing abuse of the legal process.

Therefore, In a matter of "ERROR IN CHARGES" ... while in the line of duty and due to a person medical

History the matter can be dropped be dropped or dismiss. The LAW provides that after (7) years the
                          (Ii l/,6,t,,/J,4/J. ~ /1.o, Ltfl?E-G.'fi.i'IB)
                                tlrlJtJtJ. of;,RJ;v£D.!· /Jdp°F l'f.3a ~~ t/,_6,C, ,/µ5ttJ) ~
                                                                                                                  I

Matter is sealed....     -:fiJ_
                         ;rt.Jlll~-,71J,r~~//_;?J::,1€ A6/b?t1"r~~a,6.e,,/l;Zt,tJrJa-@)~),
                                              V.
    #/J:LIIG.:JF       rights are protected from violation under the" HEALTH INSURANCE PORTABILITY

AND ACCOUNTABILITY ACT of 1996 (HIPAA): States as Follows: A Federal Law that required the

Creation of national standards to protect sensitive patient health information from being disclosed

Without the patient's consent or knowledge. These facts are proof that the discrimination acts were
            Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 7 of 40



 Finally,   1fA~"'PF    with a Criminal Justice Degree and (36) years as a member with the Department

 Of Justice as a Federal Law Enforcement Officer. I have suffered preconceived restraint and unfair
                      -:!".i'G'lA,:;,~~~vt::Pe/11::ZA-L ,-~RJG";z P-1~                                •
d ttf4z.ef                                      3.
 Fear of more intimidation as a Federal Law Enforcement Officer. Furthermore, the loss of integrity

_And respectability of the events process has revealed a lot racial and bias and several unconstitutional

 Acts of racism. The unwanted gross neglects and gross misconduct I have suffered and experience

 Were done out of dislike with racial intent and with a racial motive. I am seeking a peaceful outcome

 And seek to avoid having to file a Federaldt,;f-and asking for a (12) members jury to decide a

 Legal resolutionf,(,A,a~B9"~          {:tilOO~fj,ow.~f'lA~~MA!J6'=}Ai'D
                  (1'-IOO100l?,t>OO,0O A~l v.JA,.L...b,..M.,t..G,Bo),
 Please feel free to contact me by e-mail(gwr4~fje~ful~nd;) or Mail: P.O. Box 490354, College

 Park, Georgia 30349 or by phone or text: (404) 604-0706.                          .,..-c'.        ~
                                                                                        iJe       llri



                                                                   Respectfully,
                  Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 8 of 40


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




                    (Note: As additional support.for the.facts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)   1'/IJ/l-6 j..( !'f; ~#J/

        B.          The Equal Employment Opportunity Commission (check one):


                           ~
                                          has not issued a Notice of Right to Sue letter.
                                          issued a Notice of Right to Sue letter, which I received on {dot,)   11:!::! : )~ ,#tJ:}./ .
                                         (Note: Attach a copy of the Notice ofRight to Sue letter from the ~~loyment
                                         Opportunity Commission to this complaint.)

        C.          Only litigants alleging age discrimination must anslwer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                           D·             60 days or more have elapsed.
                           D              less than 60 days have elapsed.


V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include 'any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages .
                    .::z.~~ttzijvf-,:.-"~ ~ C* 1oo,t>(){)~()tJo, o tf'Pu/t)Me-P,,,.w111j 1ts);
                   JC ,1').,is..,~                      ~11'8":~0         I 00010 l)(), 0   °];;:r.;_p,.J,_J),.M~)•
                          rpw/.PF ?.mr~u~µ6'r,
                                                                                                                              Page 5 of 6
                  Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 9 of 40


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




VI.     Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
       and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
       nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
       opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
       require/Tients of Rule 11.



       A.           For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my cas                         1.




                   Date of signing:


                   Signature of Plainti
                   Printed Name of Plaintiff

       B.          For Attorneys

                   Date of signing:


                   Signature of Attorney
                   Printed Name of Attorney
                   Bar Number
                   Name of Law Firm
                   Street Address
                   State and Zip Code
                   Telephone Number
                   E-mail Address




                                                                                                                     Page 6 of 6
                    Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 10 of 40

EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:     Glenn W. Mitchell, Sr.                                                            From:        Atlanta District Office
        P. 0. Box 490354                                                                               100 Alabama Street, S.W.
        College Park, GA 30349                                                                         Suite 4R30
                                                                                                       Atlanta, GA 30303



       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENT/AL (29 CFR §1601.7{a))
EEOC Charge No.                                 EEOC Representative                                                         Telephone No.

                                                Paul Chung,
410-2021-02292                                  Investigator                                                                (404} 562-6858
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       [J[]      The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
       D        The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The timeJimit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission
                                                                           Digitally signed by Derick Newton
                                            Der jCk Newt On                DN: ~n=Derick Newton, o=EEOC, OU=ATDO,
                                                                           ema,!=derlck.newton@eeoc.~ov: c=US       for   04-01-2021
Enclosures(s)                                                                                                                     (Date Issued}
                                                                  Darrell E. Gra~am,
                                                                   District Director
,cc:
           Human Resources
           HR
           NATIONAL FOOTBALL LEAGUE
           345 Park Ave.
           NFL Corporate Office
           New York, NY 10154
  Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 11 of 40




                        LEWIS R. SLATON
                 DISTRICT ATTORNEY-ATLANTA JUDICIAL CIRCUIT
             THIRD FLOOR COURTHOUSE   •   ATLANTA, GEORGIA 30335




                                           March 28, 1991




TO WHOM IT MAY CONCERN:

RE:   GLENN WAYNE MITCHELL/ DOB 11/2/58/                      BK# 9106209
      B/0 2/2/91

This is to advise that the charge(s) of BATTERY and BURGLARY
~ D.Q.t. :e.resen.ted to the Grand Jury on March 19, 1991. At
this time there is ~othin~ pending against this subject in
Fulton Superior Court.



                                           Assistant District Attorne
                                           Atlanta Judicial Circuit

/ji
                 Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 12 of 40



   Gleen W Mitchell                                                               G;bruary 24, 2oiq)
   D 1937149                                                                                Page Two

   Please include all pertinent arrest infom1ation for the. following nanies (including any alias names
   identified):

   Tracking Number                 00032717974
   Earliest Event Date            1991-01-12 Incident Date   @91~01-12)

  Arrest Date           991-01-12
  Arrest Case Number       557803
' Arresting Agency        GAA D0000 ATLANTA POLICE DEPARTMENT
  Subject's Name         MITCHELL, GLENN WAYNE
  Arrest Type          Adult
' Charge             1
       Charge Number 00032717974001
  Charge Tracking Number 00032717974
       Charge Literal~JRGff                    XJ
.           Statute (1 - -1 GA
 · ·· ··srate btte11Se\..,octe -LiuS -_
           Severity Felony
   Charge           2
        Charge Number 00032717974002
   Charge Tracking Number 00032717974
       Charge Literal SIMPLE BATTERY
           Statute (16-5-23 GA)
     NCIC Offense Code 1313




   Tracking Number                 00067634291
   Earliest Event Date            1997-04-08 Incident Date

  Arrest Date        @7-04-08)
  Anest Case Number @780j)
  Arresting Agency       GAAPD0000 ATLANTA POLICE DEPARTMENT
  Subject's Name        MITCHELL, GLENN WAYNE
  Arrest Type          Adult
, Charge             1
       Charge Number 00067634291001
  Charge Tracking Number 00067634291
      Charge Literal TERRORISTIC THREATS AND ACTS
            Statute (16-11-37 GA)
    NCIC Offense Code 1602
    State Offense Code 1386
           Severity Felony
: . Charg~ ___ --··-----2- __ ... __ ... •--- . _____ .. ,
          Charge Number 00067634291002
                           Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 13 of 40


     , Charge Tracking Number 00067634291
           Charge Literal WILLFUL OBSTRUCTION OF LAW ENFORCEMENT OFFICERS
                Statute (16-10-24(a) GA)
         NCIC Offense Code 4899
         State Offense Code 4805
             Qeverity MisdemeanorJ
       Charge           3
            Charge Number 00067634291003
       Charge Tracking Number 00067634291
           Charge Literal CARRYING A CONCEALED WEAPON
                Statute (16-11-126 GA)
         State Offense Code 5223
               Severity Unknown


               Please submit a certified co y of the court document that indicates the final u come of the
               charge s own above. Be sure the official document you send reflects the level of charge
               (infraction, misdemeanor, felony, etc.) and the date of your final release from the supervision
               of the court and probation.
                    !- -~fthe Clerk ofComi finds no record of the charge in question, please provide a certified
                 --· -_ ~ttat'e'inii:tt fi5Af--;tire etitrih:o~tHif'irilict::-:.:- -- --_ :_ -"· ,_,_;:: :c:-'c_-c:: __:.:_.:.::; _...;-- , __c.:c::::-c:-::-,:.:=:.::c::s': _,_,,:::_:_c___ ,;__=,-_ - - - - - -
                    2. If you were placed into a comi ordered presentencing program, such as Pre-Trial
                       Intervention, Deferred Prosecution, Domestic Violence Deferred Prosecution, Probation
                       without Verdict, Juvenile Alternative Services Program etc., please make sure the
                       certified copy of the court document you submit shows your successful completion of,
                       and termination from, the program.
                    3. If you were convicted of a felony, in addition to the certified copy of the court document
                       showing the final outcome of the charge, please also submit a certified copy of the
                       document demonstrating that your civil rights have been restored. Questions regarding
                       the procedure for applying for restoration of Civil Rights should be addressed to:
                                                                 The Office of Executive Clemency
                                                                 Florida Commission on Offender Review
                                                                 4070 Esplanade Way
                                                                 Tallahassee, FL 32399-2450
                                                                 1-800-435-8286
                                                                 https ://www. fcor .state. fl. us. clemency. shtml
               NOTE: Felony convictions occurring in another state require restoration of civil rights by the state in which
               the conviction occurred. Please submit a certified copy of the document issued by the state in which you
               were convicted that clearly indicates your civil rights have been restored.




--   I   - -
                                                                   ~'.L,,'~,i'd,l-W Ci "J.'l.AJ.t A N D ~
               Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21                Page 14 of 40

                           PSYCHOLOGICAL
            AND COUNSELING SERVICES
                                         -                For· _pr•ofessional purposes onll N t -&'.
                                                          P ···bli    1-1
                                                            u . ca," on. Mot to be used against the
                                                          patients interests. Not to be released
                                                          to another agency or person Without
                                                                                                     · O .i.Ol'


            Atlanta, Georgia                              written authorization and perm.1ss1on of
                                                         undersigned psycholog1st. To be interpreted
                                                         b'Y a competent cl:in!cia.n only.
                                      PSYCHOLOGICAL EVALUATION

                                                     Date of Birth: 11-2-58
                                                     Date first seen£-2~83}'
                                                     Date of report: 1- - 9


            PATIENT:                         GLENN MITCHELL

            REQUEST FOR EVALUATION:          J. F. PETROVSKY, Warden
                                             U. S. Penitentiary
                                             Federal Bureau of Prisons
                                             601 McDonough Blvd., S.E.
                                             Atlanta, GA 30315-4423

            REASON FOR REFERRAL:                Mr. Mitchell is a 31 year old, married
                                                black male who has been employed as a
            corrections officer for the Atlanta Federal Penitentiary for five years. Mr.
            Mitchell initially sought counseling to assist in overcoming his reaction to
            being held as a hostage in the Federal Prison riot in Atlanta the preceding
            months. Evaluation at this time is being requested to assess his potential
            for returning to his previous job assignment in the prison or whether
            retraining is possible or whether 1,,Q,nJ term disability is needed.

            PRESENT ILLNESS:                    Mr. Mitchelinitially sought treatment
                                                on 12-8-78   hortly after being released
       ,·   as a hostage from the Federal Prison riot. A he time of his initial visit,
            he was showing signs of agitation, confusion, feeling overwhelmed, having
            difficulty sleeping, having recurrent nightmares about the riot and about
: ·J
            being killed or otherwise harmed and other preoccupations with his circum-
            stances in regard to his superiors. In addition to being emotionally
            distraught at having been held a hostage, he was very angry that the
            authorities at the prison did not initiate a "lock down" when the Louisiana
            riot started. Ha also reported that weapons were being created and the
            authorities did not listen to staff reports of this p~oblem dev~loping. Ee
            is particularly distraught that on the night following the death of a black
            public figure in the mid-west, he was going to be released but was not
            released apparently because the negotiators outside the prison would not
            accept his release. He didn't understand this decision and feels betrayed by
            his superiors. He also is very angry that politicians were probably making
            the situation after the riot worse by saying that the settlement negotiated
            with the prisoners would not be honored. He was complaining of depression,
            crying a great deal, and having difficulty concentrating. 'rhese complaints
            continued for the next several months with him initially turning to the use
            of alcohol to help himself sleep and to help stop himself from thinking over
            and over again about the· situation. It was recommended that he be evaluated
            for medication but he did not want this treatment.

            After about one month, he was calmer but was afraid of the situation at the
            prison and feared that the leadership would make decisions that would result
            in his death and the deaths of others if there was a future rebellion.
                      I
    Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 15 of 40
                          I
             U.S. EQUAL EMPLOYMENT OPPORTUNI1Y COMMISSION

                     I       Atlanta District Office 75 PiedmontAve, N.E., Suite 1100
                                                                         Atlanta, GA 30335
                                                                        PH: (404) 331-0604
                                                                       TDD: (404) 331-0091
                              September 10, 1992                       FAX: (404) 331-4220



Glenn Mitchell
P.O. Box 490354
College Park, GA     30349


Dear Mr. Mitchell:
This will acknowledge your recent contact regarding the Equal
Employment Opportunity Commission's investigation of discriminatory
employment referral practices by temporary employment agencies in
Atlanta, Georgia~
If you believe you have been discriminated against, please complete
the enclosed questionnaire and return it in the enclosed envelope
as soon as possible. Please answer all the questions and provide
as much information as possible. You may attach additional pages
if needed.
Please note that the law requires that charges of discrimination
must be filed within 180 days of the date of the discriminatory
act. However, under certain circumstances the commission can seek
remedy for discrimination occurring more than 180 days ago.
Therefore, your immediate response is requested.

At this time, the Commission is conducting an investigation and has
not made any findings or conclusions regarding any temporary
agencies.   Therefore, we can not provide you with any further
information at this point.      After receipt of your completed
questionnaire, the Commission will contact you regarding any
further information needed.
Because of the confidentiality requirements of Title VII of the
Civil Rights Act of 196~, as amended, we can not provide status
reports by phone. Should you need further information please write
me at the above address. Thank you for your cooperation.




Enclosures:
                                  cerely,~
                                t , r - - - _-
                                 rtis   s.       ayes
                                 nior Investigator
                                                          I
                                                        o'/L ~

 Questionnaire
 Return envelope

CSM/cg
• 2/20/20?0       Case 1:21-cv-02260-MHC-AJB
                       AT&T Yahoo Mail - FDACS - Division ofDocument       1 Filed
                                                            Licensing - Request         06/02/21
                                                                                for a Return            PageCase
                                                                                             Call - SalesForce 16 Number
                                                                                                                  of 40 30297

      I-

       SalesForce Case# 00030297

     (25ate Received: 1 / 2 ~ )


       Mishandled of Application



      :My process to get my Class D license has been ve1y poor. I started the process on November 7th, 2019 and
      the application have intentionally delayed. Today the system is still not up to date. Thus, I have had my
      !credit cards and Banlc account hacked .... I paid my fees and as a law enforcement officer the matter should
      have been completed ahead of time. Thanks for the disappointment.



       Mr. Glenn W. Mitchell




                                                                                                                                2/2
~--~----------------------------


            Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 17 of 40

      DIVISION OF LICENSING                                                                          PosT OFFICE Box 5708
      BUREAU OF REGULATION AND ENFORCEMENT                                                  TALLAHASSEE, FLORIDA 32314-5708
      (850) 245-5500
      (850) 245-5502 FAx                                                                     4040 ESPLANADE WAY, SUITE IOI
                                                                                                TALLAHASSEE, FLORIDA 32399


      FLORIDA DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES
                                 COMMISSIONER NICOLE "NIKKI" FRIED




          October 2, 2020



          Glenn W. Mitchell
          Post Office Box 490354
          College Park, Georgia 30349


          RE:    Administrative Denie,Lof Application, Reference Number D 1937149
                                 •


          On ~une 24, 2020, the Department received your Election of Rights form in the above-
          referenced case. However, the request is untimely in that the response was to be filed
          with the Division no later than June 23. 202Q.

          Sincerely,                     -       ~ -Sli\6P~
                                                         ....,JG"   2,-.
                                                                           -r-P
                                                                             I
                                                                                  ~ cil,O
                                                                    J),rl~~




          Stephani France
          Administrative Assistant




      1-800-HELPFLA                                                                                        www.FDACS.gov
                      Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 18 of 40
                                                                                                       '·
                                                 Fiorida Department of Agriculture and Consumer Services
                                                                  Division of Licensing

    :NICOLE "NIKKI" FRIED
                                                                                                ELECTION OF RIGHTS
        COMMISSIONER                                                                              LICENSE DENIAL
                                                                                                     D 1937149
  This form must be filed at the Division of Licensing office in Tallahassee, Florida, within twenty-six (26) days (21 days plus 5
  days for mailing) of the Notice of Denial. Failure to do so shall be deemed a waiver of your right to an administrative hearing.
  Select one of the following options and sign below:
  D        Stipulation
  I have read and understand the enclosed Letter of Denial. By signing the agreement I choose not to litigate the issues or facts alleged,
  hereby waive my right to a hearing under Sections 120.569 and 120.57, Florida Statutes, and will abide by the conditions imposed.
 D        Informal Hearing
 I ao not dispute the facts upon which the agency action is based. I wish to make an explanation of those facts by speaking on my
 b~half at an informal hearing. The informal hearing will be conducted before a hearing officer of the Department of Agriculture and
 Consumer Services in accordance with Sections 120.569 and 120.57(2), Florida Statutes, and applicable portions of Chapter 28-106,
 Florida Administrative Code.
  D         Informal Hearing by Written Statement
  I do not dispute the facts upon which the agency action is based. I wish to make an explanation of those facts by submitting a signed
  written statement to a hearing officer and I waive my right to appear in person at an informal hearing. The informal hearing will be
  before a hearing officer of the Department of Agriculture and Consumer Services in accordance with Sections 120.569 and 120.57(2),
 ·-if . "---;~c;~:l;;~';i:;'"·.c.;:.:.:,:,.
 _E!,ori.p(Statutes._and_aoolicable oortions of Chapter 28-106, Florida Administrative Code.
                                              a.:::·.c-~:::.;:;.·__ .:..,:;:·,..,.:,.'... ~.::;.. ·:;.;::;,.:·.:·· ·- :.:.-:.,:'.'c:· ;;,_.;_.;:·:.,:::c.c;::_::,•:;_;c·;>•:··:;..:::.:·: -~ - , ·..: : :.. ..   .. -----·   ..       - .. .. .._ .. ______ ,. __ , __ .. -- -.... -


 I dispute the facts upon which the agency action is based. I have attached to this form a petition or written statement of the disputed
 issues of material fact and hereby request a formal hearing to be conducted pursuant to Sections 120.569 and 120.57(1), Florida
 Statutes, and applicable portions of Chapter 28-106, Florida Administrative Code. I realize that failure to state the disputed issues of
 material fact may result in the denial of my request for a formal hearing. The formal hearing will be held before an Administrative
 Law Judge of the Division of Administrative Hearings where I may present evidence and argument on the issues.
 I have read and understand the Election of Rights form and understand that I have the right to be represented by counsel or qualified
 representative at either an informal or formal hearing.
                                                    593, Florida Statutes, is not available-as an alternative remedy.


                                                                                                                                            Attorney's Signatµre 11:(;!nted


 .T~/IO• ~~ print your name           ~
                                  ,t1lJ::6'/
                                                                                                                                             Type or print attorney'~a~e

                                                                                                                                                                                                                   ti=
                                                                                                                                                                                                                   1/1:
 ~-r . -ar,~~u?dl
 Ap. pl-ioant's maiUng~/

             ftJ_ .
 Appl,ioant' s~ ; S,,,te and zip
                                                          ,A.                                                                                Attorney's maHing. addres/\

                                                                                                                                             Attorney's dty, state and zi~                                             &
    (_(-{Di.f} ~cy../-016(e ~                                                               ~)
 Applicant's telephone number                            ·        "-~                     I                                                  Attorney's telephone numter                                                          _
  Upon completion of this form, return it to:
                                                    Florida Department of Agriculture and Consumer Services
                                                                     Divisiori of Licensing
                                                                     Post Office Box 5708
                                                                Tallahassee, Florida J2314-5708
    Note: In accordance with the Americans with Disabilities Act, persons needing a special accommodation to participate in a hearing
    should contact the Division no later than seven (7) days prior to the hearing at which such special accommodation is required. The
    Division may be contacted at Capital Center Office Complex, 4040 Esplanade Way, 151 Floor, Suite 101, Tallahassee, Florida 32399.
-· ·11-t·,rring·Iriid' -vutee-~im pciired~persuns~may··ca} !--the . P.lvrida-,Rc1uy--Serv-ice •Ut {800) --9S S=87~.-I-{:fD-D}te,o?~eaGh,{8 50) .245~569.1-.----
                                                                                                                                                 0




  FDACS-16015 Rev. 10/16
                      Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 19 of 40
        Enclosure with EEOC
        Form 161 (11/2020)
                                                     INFORMATION RELATED TO FILING SUIT
                                                   UNDER THE LAWS ENFORCED BY THE EEOC

                                       (This information relates to filing suit in Federal or State court under Federal law.
                              If you also plan to sue claiming violations of State law, please be aware that time limits and other
                                     provisions of State law may be shorter or more limited than those described below.)


                                               Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
        PRIVATE SUIT RIGHTS
                                               the Genetic Information Nondiscrimination Act (GINA), or the Age
                                               Discrimination in Employment Act (ADEA):

  In order to pursue this matter further,· you must file a lawsuit against the respondent(s) named in the charge within
  90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
  day period is over, your right to sue based on the charge referre d to in this Notice will be lost. If you intend to
                                                                                      1

, consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
  record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
  did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
  issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

: Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
' State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
  after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
  statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
, alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
! the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
  cases can be brought where relevant employment records are kept, where the employment would have been, or
  where the respondent has its main office. If you have simple questions, you usually can get answers from the
  office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
  make legal strategy decisions for you.

1
        PRIVATE SUIT RIGHTS                    Equal Pay Act (EPA):

  EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
  pay due for violations that occurred more than 2 years (3 years} before you file suit may not be collectible. For
  example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
' before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
  suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
' Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
  claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

!       ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

    '. If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
    i  in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
    ' made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
       efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
       because such requests do not relieve you of the requirement to bring suit within 90 days.

        ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

    , You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
      questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
      inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
      your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
    1
      are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
      file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
      made within the next 90 days.)

                          IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                   Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 20 of 40

;NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
 amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
:be covered under the ADA/ADAAA. A disability is still defi'ined as (1) a physical or mental impainnent that
 substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
1


 impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
!be covered under the new law.
I
I -
I

ilf you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
'appendix,        and         other       ADA          related     publications,    available       at
;http://www.eeoc.gov/laws/types/disability regulations.cfm.

!"Actual" disability or a "record of' a disability (note: if you are pursuing a failure to accommodate claim
;you must meet the standards for either "actual" or "record of' a disability):

        ►   The limitations from the impairment no longer have to be severe or significant for the impairment to
            be considered substantially limiting.
        ►   In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
            learning, thinking, concentrating, reading, bending, an9 communicating (more examples at 29 C.F.R. §
            1630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
            functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
            genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
            hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
            within a body system.
        ►   Only one major life activity need be substantially limited.
        ►   With the exception of ordinary ·eyeglasses or contact lenses, the beneficial effects of "mitigating
            measures" (e.g., hearing aid, prQsthesis, medication, therapy, behavioral modifications) are not
            considered in detennining if the impairment substantially limits a major life activity.
        ►   An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
            cancer) is a disability if it would be substantially limiting when active.
        ►   An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
            months.

    f'Regarded as" coverage:
      ► An individual can meet the definition of disability if an employment action was taken because of an
         actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
         termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
         condition, or privilege of employment).
      ► "Regarded as" coverage under the ADAAA no longer requires that an impairment be substantially
         limiting, or that the employer perceives the impairment to be substantially limiting.
      ► The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
         BOTH transitory (lasting or expected to last six months or less) AND minor.
      ► A person is not able to bring a failure to accommodate claim if the individual is covered only under the
         "regarded as" definition of "disability."

J:vote: Although the amended ADA states that the definition of disability "shall be construed broadly" and
 f'should not demand extensive analysis," some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
J:Vas because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability regulations.cfm.
    •                                                               I
                             Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 21 of 40
i ,



I EEOC Form 5 (11109)

                                                                                                                                           Agency(ies) Charge
                              CHARGE OF DISCRIMINATION                                                 Charge Presented To:
                                                                                                                                           No(s):
                   This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                          Statement and other information before completing this form.
                                                                                                            □     FEPA
                                                                                                            1K]   EEOC                      410-2021-02292
                                                                                                                                                         and EEOC
                                                                           State or local Agency, if any
, Name (indicate Mr., Ms., Mrs.)                                                                                          Home Phone                  Year of Birth

, MR. GLENN W MITCHELL                                                                                               (404) 604-0706                     1958
; Street Address                                                                   City, State and ZIP Code

i           P. 0. BOX 490354, COLLEGE PARK,GA 30349

: Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
: That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
            Name                                                                                                  No. Employees, Members            Phone No.

•NATIONAL FOOTBALL LEAGUE                                                                                             201 - 500               (212) 459-2000
            Street Address                                                         City, State and ZIP Code
1




            345 PARK AVE., NFL CORPORATE OFFICE, NEW YORK, NY 10154
I
I
'

I           Name                                                                                                  No. Employees, Members            Phone No.


, Street Address                                                                   City, State and ZIP Code




    !       DISCRIMINATION BASED ON (Check appropriate box(es).)                                                          DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                Earliest             Latest
             IT] RACE         □                    □                □                   □
    1



                                     COLOR                SEX              RELIGION             NATIONAL ORIGIN            02-07-2020               02-07-2020

:   !              0     RETALIATION
                         □
                                           □
                                OTHER (Specify)
                                                  AGE     m      DISABILITY        □      GENETIC INFORMATION
                                                                                                                                 [KJ       CONTINUING ACTION

    :THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
    i I had previously worked with the above-named employer in Super Bowl 2018 and 2019, as a

    , Security Officer. In November of 2019, I applied for a Security Officer License to work the
    ; Super Bowl 2020 in Miami. However, my application was sabotaged and Florida denied the
      License due to my background. I was not able to work the Super Bowl 2020. On October 2,
    ' 2020, I received an Administrative Denial of Application.

      I believe I have been discriminated against because1of my disability, in violation of Title I of
        1


      the Americans with Disabilities Act of 1990, as amended, and because of my race (African-
    : American) and retaliated against for opposing unlawful employment practices, in violation of
    , Title VII of the Civil Rights Act of 1964, as amended.




        I want this charge filed with both the EEOC and the State or local Agency,              NOTARY - When necessary for State and Local Agency Requirements
        ,if any. I will advise the agencies if I change my address or phone number
        ,and I will cooperate fully with them in the processing of my charge in
        accordance with their procedures.                                                       I swear or affirm that I have read the above charge and that it
            I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
        I
                                                                                                SIGNATURE OF COMPLAINANT

                       sltuuz. W.             ..A1cl:c.heiI                                                sltuuz.      w.      ..A1cl:c.heiI
                                                                                                SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                (month, day, year)

                                                                                                                     03/17/2021
                    Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 22 of 40

        CP Enclosure with EEOC Form 5 (11/09)

        PRIVACY AcT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
        request personal data and its uses are:

        1.     FORM NUMBER/TITLE/DATE.             EEOC Form 5, Charge of Discrimination (li/09).

        2.     AUTHORITY. 42 U.S.C. 2000e-5(b}, 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
        2000ft-6.

        3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
        reduced to writing (whether later recorded on this form or not) are, as applicable
        under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
        rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
        filing or referral arrangements exist, to begin state or local proceedings.

        4. ROUTINE UsEs. This form is used to provide facts that may establish the
        existence of matters covered by the EEOC statut~s (and as applicable, other federal,
        state or local laws). Information given will be used by staff to guide its mediation and
        investigation efforts and, as applicable, to determine, conciliate and litigate claims of
        unlawful discrimination. This form may be presented to or disclosed to other federal,
        state or local agencies as appropriate or necessary in carrying out EEOC's functions.
        A copy of this charge will ordinarily be sent to the respondent organization against
        which the charge is made.

        s.   WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges
        must be reduced to writing and should identify the charging and responding parties
        and the actions or policies complained of. Without a written charge, EEOC will
        ordinarily not act on the complaint. Charges under Title VII, the ADA or GINA must be
        sworn to or affirmed (either by using this form or by presenting a notarized statement
i       or unsworn declaration under penalty of perjury); charges under the ADEA should
        ordinarily be signed. Charges may be clarified or amplified later by amendment. It is
        not mandatory that this form be used to make a charge.

                               NOTICE OF RIGHT TO REQUEST SUBSTIANTIAL WEIGHT REVIEW

  Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
1 files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
  filed at EEOC may also be first handled by a FEPA under worksharing agreements.
  You will be told which agency will handle your charge. When the FEPA is the first to
  handle the charge, it will notify you of its final resolution of the matter. Then, if you
' wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
  ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
  will ordinarily adopt the FEPA's finding and close our file on the charge.

                                          NOTICE OF NON-RETALIATION REQUIREMENTS

        Please notify EEOC or the state or local agency where you filed your charge if
        retaliation is taken against you or others who oppose discrimination or
    1
        cooperate in any investigation or lawsuit concerning this charge. Under Section
        704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
        :207(f) of GINA, it is unlawful for an employerto dirscriminate against present or former
        employees or job applicants, for an employment agency to discriminate against
        anyone, or for a union to discriminate against its members or membership applicants,
        because they have opposed any practice made unlawful by the statutes, or because
        they have made a charge, testified, assisted, or participated in any manner in an
            Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 23 of 40


    investigation, proceeding, or hearing under the laws. The Eq!,Jal Pay Act has similar
    provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
    interference with anyone for exercising or enjoying, or aiding or encouraging others in
'   their exercise or enjoyment of, rights under the Act.
      Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 24 of 40




Date:OctoberS,2020

Attn: NFL COMMISSIONER

       NFL FOUNDATION BOD

Re:   Toxic Work Environment



Dear: Sir or Madam:



Please read and study the memos that I have enclosed of my loyalty, integrity, heroism and sacrifice. I
can list several Civil Rights violation I have suffered and experienced over years being a part of events
seCtJrity. I followed all the rules this past major event in.the area of staffi"ng. I completed all the
required training on October 22, 2019; (filling out paperwork, attend training classes, pay license fees,
airline ticket, hotel booking, rental fees and meals) to work the Feb. 02, 2020 Super Bowl.

NOTICE:

(I). Toxic Work Environment

(I!). Hostile Work Environment observed in the two.Super Bowls I have worked.

First, the delays as such were racially profiling my background by the parties were done for intimidation
and embarrassing me as federal law enforcement officer.

Second, {IN UNITED STATES LABOR LAWS, A HOSTILE WORK ENVIRONMENT EXITS WHEN ONE'S
BEHAVIOR WITH A WORKPLACE CREATES AN ENVIRONMENT THAT IS DIFFICULT OR UNCOMFORTABLE
FOR ANOTHER PERSON TO WORK IN, DUE TO DISCRIMINATION} .... (i.e.) "Psychological Workplace
Abuse" and (i.e.) "Emotionally Abusive Work ~nvironment". After having worked several events and
two Super bowls and invested my past servke to be mistreated is unexceptable.

Finally, the delay of my paperwork was done out of total malice and gross recklessness. The correct
information was provided on Nov. 07, 2019 and the results were made.known to me on Feb. 24, 2020 by
phone and e-mail. My reasons for wanting to apply my law enforcement skills was to be part of the NFL
events to protect and serve the guests and fans with a safe and secure experience. I have served (40)
years in law enforcement protecting the American people.

Please feel free to reply: (404)604-0706 and emai1:(Gwmitchell724@gmail.com)




Respectfully,

Glenn W. Mitchell, (RET.)
      Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 25 of 40




"HEROISM AND VALOR", Recipient

I will in coming weeks be going to United States Attorney Office and file a Civil Rights Complaint.
        Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 26 of 40




NAME: GLENN MITCHELL, SEC. SPVR.

ATTN: JOE AND LONNIE AND STAFF

DATE:    September 10th ,2017

RE: INCIDENT at STAFF PARKING LOT




On Sept. 10th , 2017 in the (P.M.) hours after departing the MERCEDES-BENZ STADIUM, I

arrived at my truck parked in the staff parking lot. I pulled out of the lot and observed a

(gray SUV} make a U-TURN behind my truck. I was trailed down NORTHSIDE DRIVE through two

traffic lights. I noticed the next day that my tire was flat on the driver side of my truck. I called AAA

to come out and change the flat. I took the flat tire to a tech who noted the tire had three holes in it_

and could not be repaired. I reported the incident to Joe and Lonnie and will keep S.A.F.E. staff posted

on any other incidents.



cc: All Concerned
    I
                   Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 27 of 40
    I,



                                                                        Glenn
                                                                      Mitchell
                                                   S.A.F.E. SECURITY
                                                        SAFE Travel - GA




                                                         S.A.F.E. Security                    i
                                                           SAFE Travel -            GA :
                                                                                              4




                                                                                          1
                                                        _ ~111111111m 1111111111111111111 -




•   I    -   -··
,-----------,-------------------~------------


          Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 28 of 40




                                                      Glenn
                                                    Mitchell
                                            S.A.F.E. Management
                                                     SAFE Travel - GA -




                           -         li][i.~(i]
                           - [!lli[llrl
                           = lElmOOII
                                     Cail       ~             Mite
                                                   S.A.F.E. Manage
                                                   SAFE Travel -
                            635071
                            3668.1
               Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 29 of 40


\ Super Bowl LIV Travel Interest

•. From: S.A.F.E. Management (safeeventga@safemanagement.net)
1
    To:   gwmitchell@bellsouth.net

: Date: Monday, September 16, 2019, 10:17 AM EDT




                        Super Bowl LIV Travel Interest
             Dear Glenn,


              It is that time of year and we are now gathering interest for potential Super Bowl Travel. If
             you would like to be considered for the Super Bowl LIV Travel Team selection
             process, please review the following general information and take the "next steps". "Next
             Steps" includes a link to a survey that you must complete to be considered. If you have
             problems with the link please email us at safeeventga@safemanagement.net. If you are
             not interested in the Super Bowl LIV Travel Team no action is required.




              GENERAL INFORMATION:
              Date and Location:

             Super Bowl LIV
             Sunday, February 2, 2020
              Hard Rock Stadium, Miami Gardens, FL
  Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 30 of 40

S.A.F.E. TRAVEL TEAM DATES
Departure: Saturday, January 25th or Sunday, January 26th
Return*: Monday, February 3rd or Tuesday, February 4th
*exact date of return - subject to airline departure availability


Security Licensing and Background Check:

If you are selected for the Super Bowl LIV Travel Team, please understand that you will
need to and MUST complete the requiretj3Q-bo11r:,&ate of Florida Class D Se9:[ity
Training.


Please note, in an effort to be proactive and support the S.A.F.E. Manangement Team in
Jacksonville, Florida we will be putting those interested through the 40-hours of training so
that our team members are not only eligible to work Super Bowl, but also able to support
events in Jacksonville if/when additional team members are needed. The first opportunity
to do that would be on Saturday, November 2nd. More information will be available on
that opportunity at the conclusion of the training. However, we'll expect that those we put
through this training would make themselves availale, when provided proper notification,
for a potential trip(s) to Jacksonville.


If, for some reason, you already hold a valid and unexpired Class D License in Florida,
please contact Shelli Hatcher to make the office aware.
                                                     1.



S.A.F.E. will be holding these mandatory training sessions, for those interested and
available on:


Thursday, October 10, 2019 from 6:00 PM to 10:00 PM (4-hours)
Friday, October 11, 2019, from 6:00 PM to 10:00 PM (4-hours)
Saturday, October 12, 2019, from 6:00 AM to 10:00 PM (16-hours)
Sunday, October 13, 2019, from 6:00 AM to 10:00 PM (16-hours)


For the avoidance of doubt, you MUST attend all of the above training sessions.
Unfortunately, because the individuals that must conduct the trainings are from Florida, we
will not have alternative dates - again there will be no other dates offered and
exceP-tions cannot and will not be made. For that reason, if you do not attend all 36
hours of training, then you will NOT be able to be p13rt of the Super Bowl Travel Team.


Once arriving in Florida, you will receive an additional 8 hours of training (4-hour Florida
Security Training and 4-hour Super Bowl Specific Training).


Pay Rate:

You will receive $15.50 per hour while working a security shift. You will receive $11.00 per
hour while working in an administrative position in Florida. You will receive $11.00 per
 Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 31 of 40

hour for all Florida Class D Licensing and Super Bowl-related training hours.


Per Diem:

VISA debit cards will be pre-loaded with the total pdr diem based on your travel dates.

    0 $50.00 per day except for Super Bowl LIV Game Day. Super Bowl LIV Game Day
      will receive $25.00 per diem.
    • On Super Bowl LIV Game Day, the NFL provides food vouchers, box lunch or a hot
      meal (determined by your position).


Transporation:

S.A.F.E. will provide:

    • Air transportation to and from Miami airports through the NFL's Travel Department
      or their designee.
    o Ground transportation to and from the Miami area airports and assigned hotel.
    • Transportation between Super Bowl LIV venue(s) and assigned hotel for work
      unless the hotel is within walking distance to the venue(s) assigned.
                                                     1.


S.A.F.E. is not responsible for the following expenses:

    0 Transportation or parking to or from your home to your departure airport.
    • Mileage, Gas, Tolls or Parking for personal or personally rented vehicles.

NOTE: S.A.F.E. vehicles are not available for personal use.

Baggage Fees:

Baggage fees vary by airline. "IF" fees apply, S.A.F.E. will reimburse for checked
baggage up to one (1) checked bag. S.A.F.E. will not reimburse for any extra, oversize or
overweight bags and/or fees associated with such. Reimbursement will be included in
your final Super Bowl LIV paycheck provided that you forward the actual original receipt to
your Stadium's S.A.F.E. Office Manager by Friday, February ih. We cannot accept credit
card or debit card statements in lieu of the original receipt. Remember! No Receipt = No
Reimbursement.

Lodging:

S.A.F.E. will provide hotel accommodations based on double occupancy and the same
travel dates.

Work Shifts:

The S.A.F.E. Travel Team must be flexible and willing to work at any venue, on any shift
(including the overnight shift) as the Company has many obligations to fulfill. S.A.F.E. will
accommodate shift requests, if possible. The Travel Team is expected to work every day
with the possibility of no days off. Some shift hours may be increased based on daily
needs. Travel Team is also expected to assist with extra hours as needed. Specific work
schedules will be distributed upon arrival.

Hard Rock Stadium (Stadium)
Three Shifts (excludes½ hour unpaid lunch)
 Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 32 of 40
                                                     I_




    • Shift 1 9:45 PM (previous night) - 6: 15 AM (8 hours and $17 .50/hour)
    • Shift 2 5:45 AM - 2:15 PM (8 hours)
    • Shift 3 1:45 PM -10:15 PM (8 hours)

Note: Venues and shifts times are subject to change

SUPER BOWL LIV GAME DAY ITINERARY
Anticipated start time is 5:00 AM. Some positions may be earlier/later.
Positions - to be determined by S.A.F.E.
The anticipated end time is 12:00 AM. Some positions may be earlier/later.

Uniforms:

S.A.F.E. Provides:

    • S.A.F.E. polo shirt, jacket or coat, rain ponchos and hat.
    • Additional weather-related clothing available las needed.

You Provide:

    • Black pants, white turtle/mock neck long sleeve shirt, black gloves/mittens, black
      shoes or boots, black socks & black belt for all work shifts.
    • It is recommended that all staff bring rain pants and prepare for rain
      weather/elements.
    • It is also recommended that you possess a small working flashlight.



Anticipated PayrolO Dates:

S.A.F.E. Super Bowl LIV pay periods are as follows:

      o   01/11/2020 - 01/24/2020 Pay Date 01/31/2020
      •   01/25/2020 - 02/07/2020 Pay Date 02/14/2020



NEXT STEPS:
Your Employee Number is 4825. (NOTE: Write it down as you will need it to complete the
link below). As well, be prepared to answer questions related to your travel date
availability and contact information.


If you would like to be included in the Super Bowl LIV Travel Team selection process and
if and only if will be able to attend ALL the Florida Security Licensing training dates
above, Click here to 12artici12ate in our surveY. by close of business (5pm) on Friday,
September 20th


If you are available for an extended trip, please let Shelli Hatcher
(shatcher@safemanagement.net) know.


For consideration and selection for Super Bowl travel your attendance and performance
  Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 33 of 40

during all major events that have occurred in 2019 prior to September 21st will have the
largest impact on your selection to Super Bowl travel.


All applicants will be notified on Monday, September 30th with Selection/Conditional Offer
Letter if they have been selected to participate on the Travel Team. Anyone not
selected for S.A.F.E's Travel Team is welcome to travel to at their own expense for
transportation, lodging, incidental expenses, etc. and will be compensated at a rate of
$15.50 per hour while working in a security position at Super Bowl LIV. Applicants must
complete the pre-assignment training and pass the [background check.


QUESTIONS?
Email the S.A.F.E. Office at safeeventga@safemanagement.net.



Aaron, Annabelle, Codi, RJ, Shelli, Taylor
S.A.F.E. Management
www.safemanagement.net




View this email in Y.OUr browser
You are receiving this email because of your relationship with s.A!.F.E. Management. Please reconfirm your interest
in receiving emails from us. If you do not wish to receive any more emails, you can unsubscribe here.




1 AMB Drive, Atlanta, GA 30313


Unsubscribe




       TRY U8 TODAY
                                    Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 34 of 40


; RE: Super Bowl LIV - Travel Constraints

            From: Shelli Hatcher (shatcher@safemanagement.net)
1


        To:                gwmitchell@bellsouth.net

            Date: Tuesday, October 1, 2019, 09:11 AM EDT



• Glenn,


1
  Thank you for reaching out. I would just like to confirm that you are still interested even though S.A.F.E. Management is
· unable to provide you with transportation and housing costs. Due to hotel and budget constraints, we currently do not
· have that option. Please confirm that you are still interested and abJe to cover your own transportation, housing, and
1incidental expenses. If so, I will be able to provide additional information on next steps.




    !

    ;Thanks,



    1Shelli Hatcher I Events Manager

    '1S.A.F.E. Management

            (470) 341-5590 main
    1
        www.safemanagement.net
    I


        :    ~/,::-~
            ~:-~1iy-
             -5/it
        .. 711~-r'     .
         '    ,. -,
        I       S.A.F.E.
                  ~
                11 ... ntf.lilltt




        :IJuke our S.A.F.E. Managemenf Facebook Page!




                From: GLENN gwmitchell <gwmitchell@bellsouth.net>
                Sent: Monday, September 30, 2019 6:16 PM
                To: Shelli Hatcher <SHatcher@safemanagement.net>
        ~       Subject: Re: Super Bowl LIV - Travel Constraints



                Hello Shelli , Thank You for the invitation to attend Super Bowl LIV and will await further instructions and
                paperwork to complete the process. Respectfully, Glenn


            i
         : On Monday, September 30, 2019, 03:01 :25 PM EDT, S.A.F.E. Management
        ., <safeeventga@safemanagement.net> wrote:
            1
 Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 35 of 40




Dear Glenn


As you are aware, we recently gathered interest from our Team Members in Arizona,
Florida, Georgia, Maryland, and Michigan to join our Super Bowl LIV operation in the
Miami Area. We would certainly like to offer this opportunity to you as well as others, but
due to hotel and budget constraints, we currently do not have that option.



If you are going to be in the Miami, Florida area on your own travel and accommodation
expense, there is a possibility that you could still work with us. Please contact your
                                                    I
S.A.F.E Office by October 4, 2018 and we will communicate the necessary
paperwork/steps.


Any questions regarding Super Bowl LIV should be directed to Shelli Hatcher via email at
shatcher@safemanagement.net.


We sincerely appreciate your interest and thank you for your continued dedication to our
operations.


Respectfully,


Aaron, Annabelle, Codi, RJ, Shelli & Taylor
S.A.F.E. Management of Georgia
                         Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 36 of 40


, RE: Super Bowl LIV - Travel Constraints
I
I




i        From: Shelli Hatcher (shatcher@safemanagement.net)

i        To:       gwmitchell@bellsouth.net

         Date: Friday, October 4, 2019, 10:28 AM EDT



         Hello,


    '
    ;Thank you for your continued interest in participating in Super Bowl LIV. If you would like to travel to Miami at your own
    1
      expense and work for S.A.F.E. Management, you will still be required to attend the State of Florida security license
    i training. Unfortunately, we cannot make any exceptions or offer any alternate dates due to the strict nature of the State

    :of Florida security license requirements.
    I
    I
    I,




    !This Florida training will be offered at Mercedes-Benz Stadium in Atlanta the weekend of October
    :10-13 at the below dates and times. You must attend all below dates for the entire training time to
    :be eligible for Super Bowl. These trainings are free to attend, and you will not be compensated for
    'your attendance.
        • Thursday, October 10: 6:00pm-10:00pm
        • Friday, October 11: 6:00pm-10:00pm
        • Saturday, October 12: 6:00am-10:00pm
        • Sunday, October 13: 6:00am-10:00pm


         !If you choose to attend the above trainings, you will be responsible for all transportation, lodging, and incidental
         :expenses while working at Super Bowl LIV. You will be compensated at a rate of $15.50 per hour while working in a
         security position. Please let me know if you are interested and able to attend all of the above trainings. After you attend
          all training dates and meet the security license requirements, we will provide you with any additional paperwork needed.
         I
         '




         [fhanks,



         ~helli Hatcher I Events Manager
         !

         S.A.F.E. Management

         (470) 341-5590 main

         itvww.safemanagement.net
             I




                 Like our S.A.F.E. Management Facebook Page!
                         Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 37 of 40


    From: GLENN gwmitchell <gwmitchell@bellsouth.net>
    Sent: Tuesday, October 1, 2019 9:35 AM
' · To: Shelli Hatcher <SHatcher@safemanagement.net>
  ' Subject: Re: Super Bowl LIV - Travel Constraints


'

•: Sure!!! I have family that live 5 minutes from the stadjum. Some family have security and
1
   training and plan to apply to work the Super Bowl. .. Whatever the SAFE family need of me I am
    •


'· available .... Shelli I will await to hear from you to get started .. Thanks! Be Bless ... Glenn



i:
, ·


, On Tuesday, October 1, 2019, 09:11 :11 AM EDT, Shelli Hatcher <SHatcher@safemanagement.net> wrote:




    ' Glenn,



     : Thank you for reaching out. I would just like to confirm that you are still interested even though S.A.F.E.
       Management is unable to provide you with transportation and housing costs. Due to hotel and budget constraints,
       we currently do not have that option. Please confirm that you are still interested and able to cover your own
    ,, transportation, housing, and incidental expenses. If so, I will be able to provide additional information on next
       steps.




    ' Thanks,



        Shelli Hatcher I Events Manager

        S.A.F.E. Management

        (470) 341-5590 main

        www.safemanagement.net

            -~-
        ~~!•,:

        ~
        S.A.F.E.
        liiA~llOhlltif




        l]Like our S.A.F.E. Management Facebook Page!




    t From: GLENN gwmitchell <gwmitchell@bellsouth.net>
    · Sent: Monday, September 30, 2019 6:16 PM
      To: Shelli Hatcher <SHatcher@safemanagement.net>
    , Subject: Re: Super Bowl LIV - Travel Constraints
                Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 38 of 40

i'
1

     Hello Shelli , Thank You for the invitation to attend Super Bowl LIV and will await further instructions and
     paperwork to complete the process. Respectfully, Glenn



     On Monday, September 30, 2019, 03:01 :25 PM EDT, S.A.F.E. Management
     <safeeventg§..@safemanagement.net> wrote:




              Dear Glenn


              As you are aware, we recently gathered interest from our Team Members in Arizona,
              Florida, Georgia, Maryland, and Michigan to join our Super Bowl LIV operation in the
              Miami Area. We would certainly like to offer this opportunity to you as well as others, but
              due to hotel and budget constraints, we currently do not have that option.



              If you are going to be in the Miami, Florida area on your own travel and accommodation
              expense, there is a possibility that you could still wdrk with us. Please contact your
              S.A.F.E Office by October 4, 2018 and we will communicate the necessary
              paperwork/steps.


              Any questions regarding Super Bowl LIV should be directed to Shelli Hatcher via email at
              shatcher@safemanagement.net.


              We sincerely appreciate your interest and thank you for your continued dedication to our
              operations.


              Respectfully,


              Aaron, Annabelle, Codi, RJ, Shelli & Taylor
              S.A.F.E. Management of Georgia
 Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 39 of 40
                                                                                 U.S. Department of Justice




                             UNDER PROTECT!illJ OF42 U..S.C. CNIL RJGHTS CODE:TlTLE 42; CHAP. 21;

SUBCHAP. :( 1)// 198115 CLEARLY DEFINED AS FOLLOWS:

                             STAT8v1ENT OF EQUAL RIGHTS

(a) ALL persons within fu2jurisdiction of t11e ~nrred States sh~I have the same right in every

     State a~d Territorv   zg roakf' and:nforce contra~, to SUE, be parties, gpre eyjdeqcy, and to
     Full 'and equal benefits of All LAWS and proceedings for,the $,o.nity of PERSON~ cind PROPERTY

     As is enjoyed by WHITE citizens, and shaJJ be subject to fike punishment, pains, penalties,

     Taxes, licens~- and exactions of EVERY KIND and to no other.


                           MAKE AND ENFORCE CONTRACTS

 (b}. For purpose of this section, the term "make and enforce contracts" indudes tl-ie makino-.
                                               •                             •                     0-




· ferforman~e, modification, and termination of contracts, and the enjoyment of all benefits,

 .
Al/ privileges, terms, and co.ri'ditiins of the contractual relationship .




                       PROTECTION AGAINST IMPAIRMENT

{c). THE RIGHTS PROTECTED BYTHIS SECTION ARE PROTECTED AGAINST IMPAIRMENT BY

NONGOVERNMENTAL Discrimination AND IMPAIRMENT UNDER COLOR OF STATE LAWS.

                            42 U.S.C.//CHAP. 21 {1) {1981) P.L 114-19....... .

UNll ED STATES CONSTITUTION AMENDMENT V;AMENDMENTVII; AMENDMENT XIV ...
                  Case 1:21-cv-02260-MHC-AJB Document 1 Filed 06/02/21 Page 40 of 40


; Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




 VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



          A.          For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.                       I


                      Date of signing:          ~~~~M
                      Signature of Plain f
                      Printed Name of Plaintiff

         B.           For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Page 6 of 6
